Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports third quarter earnings of over $1 billion << Third quarter highlights compared to the same period a year ago: - Earnings per share (diluted) of $0.98 compared to $0.87 - Net income of $1.06 billion, versus $931 million - Return on equity of 18.2%, compared to 17.3% - Productivity ratio of 52.5%, versus 51.0% - Quarterly dividend at 49 cents per common share Year-to-date performance versus key 2010 financial and operational objectives was as follows: Targets: 1. Earn a return on equity (ROE)(1) of 16 to 20%. For the nine months Scotiabank earned an ROE of 18.5%. 2. Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was 17.3%. 3. Maintain a productivity ratio(1) of less than 58%. Scotiabank's ratio was 50.9% for the nine months. 4. Maintain strong capital ratios. At 11.7%, Scotiabank's Tier 1 capital ratio remains strong by both Canadian and international standards. (1) Refer further below for a discussion of non-GAAP measures. >> TORONTO, Aug. 31 /CNW/ - Scotiabank today reported third quarter income of $1.06 billion compared with $931 million for the same period last year.
